DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “the tubular member comprises a titanium or aluminum alloy”. Claim 19 recites, “the tubular product comprises a titanium or aluminum alloy”. However, it is not clear to the Examiner exactly what Applicant is attempting to the claim. The Examiner is unable to determine the metes and bounds of the claim.
Claim 19 recites the limitation "tubular product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0189147, Williamson et al in view of US 2017/0298699, Riggs et al.
	In regards to claim 16, in Figures 1-4 and paragraphs detailing said figures, Williamson et al disclose a threaded product comprising: a tubular pin member (10) comprising an external thread form at a pin end thereof, the external thread form comprising an external load flank, an external crest, an external stab flank, an external root, a first external radiused transition between the external load flank and the external crest, and a second external radiused transition between the external crest and the external stab flank, the external load flank being inclined with respect to a centerline of pin member, the external stab flank being inclined with respect to the centerline of the pin member and in a direction opposite the external load flank, and wherein the external root (E) has an elliptical profile tangentially joining the external load and external stab flank, wherein the elliptical profile having a major ellipse axis oriented non-parallel with respect to a taper of the external crest; wherein when threadingly engaged with a mating tubular box member the external load flank forms a first area of mating contact with an internal load flank of the mating tubular box member, and the external stab flank forms a second area of mating contact with an internal stab flank of the mating tubular box member, and a dope volume is created between the external root and an internal root of the mating tubular box member. Williamson et al do not disclose the tubular member comprising a titanium or aluminum alloy. Riggs et al teach a tubular member (16) comprising a titanium or aluminum alloy “typically used for such connectors” ([0037]). It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate a tubular member with a titanium or aluminum alloy as typically used for such connectors, as taught by Riggs et al.
In regards to claim 19, Williamson et al in view of Riggs et al further disclose the tubular product comprises a titanium or aluminum alloy elliptical profile has a major axis that is not parallel to the external crest.
	In regards to claim 20, Williamson et al in view of Riggs et al further disclose the threaded product comprises a first extended tube with the tubular pin member at one end thereof and a tubular box member at an opposite end.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11125361 in view of Riggs et al. Riggs et al teach a tubular member (16) comprising a titanium or aluminum alloy “typically used for such connectors” ([0037]). It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate a tubular member with a titanium or aluminum alloy as typically used for such connectors, as taught by Riggs et al. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11125361 in view of Riggs et al. Riggs et al teach a tubular member (16) comprising a titanium or aluminum alloy “typically used for such connectors” ([0037]). It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate a tubular member with a titanium or aluminum alloy as typically used for such connectors, as taught by Riggs et al. 
Allowable Subject Matter
Claims 11-15 are allowed.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679